Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

Claim Rejection- 35 USC § 101 
5.                  Claim 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 5 set forth a “computer readable recording medium”.  However, the specification as originally filed does not explicitly define the computer readable medium.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.











Claim Rejection- 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 & 5 are rejected under 35 USC 102 as being clearly anticipated by Sackellares (Pub No. US 2015/0088024).
Regarding claim 1, Sackellares discloses a cognitive impairment diagnosis method comprising: receiving an electroencephalogram signal of a user by a cognitive impairment diagnosis device (Para. 10: Electroencephalogram-EEG recording data achieved through quantitative dynamical network models. This provide diagnostic information pertaining to the physiological states of the brain, and used to identify transient pathological conditions) & (Fig. 1 & 2A: Device receives EEG recording data); preprocessing the electroencephalogram signal by the cognitive impairment diagnosis device (Fig. 1 & 2A: Preprocessing the electroencephalogram-EEG Signal processing); extracting features, by the cognitive impairment diagnosis device, from the preprocessed electroencephalogram signal by using a brain connectivity-based analysis method (Para. 16-17: EEG data is processed by the signal analysis module 112 to extract features-236) & (Para. 79: Features extracting of a brain signal) and outputting cognitive impairment diagnosis information of the user by the cognitive impairment diagnosis device, on the basis of features having a causal relationship with the cognitive impairment diagnosis information, among the extracted features (Para. 20-21: Cognitive impairment diagnosis information output) & (Para. 108: outputting cognitive impairment diagnosis information based on EEG signals).  
Regarding claim 5, Claim 5 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2, Sackellares discloses wherein the outputting of the cognitive impairment diagnosis information further comprises outputting the cognitive impairment diagnosis information of the user by the cognitive impairment diagnosis device, on the basis of a feature related to whether a mild cognitive impairment occurs and a feature related to a probability of a cognitive impairment that may develop into a significant cognitive impairment, wherein the features are selected through a cognitive impairment diagnosis model that is previously trained (Para. 20-21: Cognitive impairment diagnosis information output-the severity of the abnormality (e.g., mild, moderate, or severe) may be identified in box 248) & (Para. 108: outputting cognitive impairment diagnosis information based on EEG signals) & (Para. 128: Optimize setting based on the training data).










Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sackellares (Pub No. US 2015/0088024) and further in view of Howard (Pub No. 2017/0258390). 
Regarding claim 3, Sackellares is silent regarding connecting the cognitive impairment diagnosis model to hidden data on the basis of a causal relationship inferred by machine learning when inferring one or more factors included in the electroencephalogram signal as pieces of output data related to a cognitive impairment.
Howard discloses connecting the cognitive impairment diagnosis model to hidden data on the basis of a causal relationship inferred by machine learning when inferring one or more factors included in the electroencephalogram signal as pieces of output data related to a cognitive impairment (Para. 329: Using machine learning for hidden data & Para. 880: cognitive impairment diagnosis).
At the time of filling, it would have been obvious to use sensor data to analyze and determining cognitive impairment of a person for effectively evaluating a person by using a machine.  

Regarding claim 4, Sackellares is silent regarding the hidden data is not included in the electroencephalogram signal that is input data or the cognitive impairment diagnosis information that is output data and comprises features, characteristics, factors, or data used in an inference process from the 40Attorney Docket No.: 0526-000003/US/NPA electroencephalogram signal to the cognitive impairment diagnosis information.  
Howard discloses the hidden data is not included in the electroencephalogram signal that is input data or the cognitive impairment diagnosis information that is output data and comprises features, characteristics, factors, or data used in an inference process from the 40Attorney Docket No.: 0526-000003/US/NPA electroencephalogram signal to the cognitive impairment diagnosis information (Abstract: Cognitive impairment diagnosis information) & (Para. 329: Using machine learning for hidden data & Para. 880: cognitive impairment diagnosis).
At the time of filling, it would have been obvious to use sensor data to analyze and determining cognitive impairment of a person for effectively evaluating a person by using proper data analysis by automatic system.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/            Primary Examiner, Art Unit 2648